DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the resin”. It is unclear which of “the first thermoplastic resin” or “second thermoplastic resin” in claim 1 is referred to.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitation of “thermoplastic resin” in claim 7 has been already recited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguma (US PGPub 2015/0163958) in view of Tobita (US PGPub No. 2002/0197923).
Regarding claim 1, Oguma (Fig. 5) discloses heat radiation device comprising:

a heat radiator (electromagnetic shielding case 11); and
a heat conductive sheet (thermally conductive curable resin composition 14) attached in a sandwiched manner between the heat generator (13) and the heat radiator (11),
wherein the heat conductive sheet (13, see col. 2, lines 18-24) contains a first thermoplastic resin that is solid at normal temperature and normal pressure (resin powder such as PVC powder, see paragraph 0047 of Oguma; and PVC is known thermoplastic and a solid at 23°C and 1 atm, pursuant to the definition of “normal temperature and normal pressure” in paragraph 0040, lines 17-18 of applicant’s specification), a second thermoplastic resin that is liquid at normal temperature and normal pressure (acrylic resins, see paragraph 0034, and acrylic is known thermoplastic; viscosity is measured in an atmosphere of 23°C, paragraph 0111. This indicates the resin is liquid in normal temperature and normal pressure) and a particulate carbon material (graphite may be used as a thermal conductive filler, see paragraph 0038; and is in a particle form, paragraph 0044),
an Asker C hardness of the heat conductive sheet is more than 60 (the asker C hardness of the cured product may be as high as 90, paragraph 0052), and
an area of a sandwiched surface of the heat conductive sheet is smaller than an area of an attached surface of the heat generator and the heat radiator (see the width of the sheet 14 in Fig. 5 on its top end and bottom end having sandwiched surface is smaller than the top surface of the component 13 and bottom surface of the case 11).
Oguma fails to disclose a heat conductivity of the heat conductive sheet in a thickness direction is 15 W/m-K or more; and
an Asker C hardness of the heat conductive sheet at 25 °C is more than 60 (Oguma is silent of the temperature when the hardness is measured).
Tobita (table 1) discloses a heat conductivity of the heat conductive sheet in a thickness direction is 15 W/m-K or more (Ex.1, 18.7 W/m-K). This can be done by aligning and orienting the carbon powders under a magnetic field in a Z-axis direction (see paragraph 0106). Therefore, one of ordinary skill in the art can make a thermal conductive resin to have a heat conductivity in a thickness direction 15 W/m-K or more by aligning the carbon powders in z direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided disclose a heat conductivity of the heat conductive sheet in a thickness direction is 15 W/m-K or more in Oguma as taught by Tobita in order to increase heat transfer through the heat conductive sheet.
It is understood that the measurement of hardness varies as a function of temperature. Although Oguma fails to recite the temperature when the hardness is measured, the article, “How to use a Durometer” from Hoto instruments, indicates that the testing of the hardness requires maintaining sample temperature at 23°C± 2°C. It is evident that the measurement of hardness in 25°C is a standard temperature to measure the hardness. Therefore it is understood that the measured Asker C hardness in Oguma may be performed in 25°C, which is performed in an acceptable range as suggested in the article.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein an Asker C hardness of the heat conductive sheet at 25 °C is more than 60 in Oguma in order to obtain an accurate hardness value.
Regarding claim 3, Oguma further discloses wherein a thickness of the heat conductive sheet is 2.0 mm or less (as shown in Fig. 2, the thickness of between case 11 and component 12 is 1.4-1.05=0.35mm).
Regarding claim 7, Oguma further discloses wherein the resin is a thermoplastic resin (please see rejection of claim 1 above).
Regarding claim 8, Oguma further discloses wherein the Asker C hardness of the heat conductive sheet at 25 °C is 68 or more (Oguma as modified has the asker C hardness of the cured product may be as high as 90, paragraph 0052).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguma (US 2015/0163958) and Tobita (US PGPub No. 2002/0197923) as applied to claim 1 above, and further in view of Ouderkirk (US PGPub No. 2015/0303129).
Regarding claim 4, Oguma as modified fails to disclose wherein a proportion of the area of the sandwiched surface of the heat conductive sheet to the area of the attached surface of the heat generator and the heat radiator is 10 % or more and 70 % or less.
Ouderkirk (Fig. 3a and 3b) discloses when an identical force F is applied on a uniform TIM 220 and segmented TIM 240, the segmented TIM 240 has a shorter thickness t2 compared to a thickness t3 of the uniform TIM 220. This indicates a smaller sandwiched surface of a TIM results an easier compression which can further reduce 
No precise percentage of the sandwiched area with respected to the attached area of the heat generator and the heat radiator is given, one of ordinary skill in the art would perform routine experimentation including the cited percentage range of the sandwiched area to the attached area for optimum surface area and thickness for heat transfer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided disclose wherein a proportion of the area of the sandwiched surface of the heat conductive sheet to the area of the attached surface of the heat generator and the heat radiator is 10 % or more and 70 % or less in Oguma as taught by Ouderkirk through routine experimentation. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguma (US 2015/0163958) and Tobita (US PGPub No. 2002/0197923) as applied to claim 1 above, and further in view of Kawasumi (US PGPub No. 2013/0045347).
Regarding claim 5, Oguma fails to disclose wherein an attached surface of at least one of the heat generator and the heat radiator has a surface irregularity of more than 5 μm.
Kawasumi discloses surface roughness Ra and surface projection interval Sm account for the surface irregularities (paragraph 0118). The surface roughness Ra and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein an attached surface of at least one of the heat generator and the heat radiator has a surface irregularity of more than 5 μm in Oguma as taught by Kawasumi through routine experimentation. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5 and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763